                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JOSEPH REINWAND,
                                                                  ORDER
                            Petitioner,
                                                               19-cv-767-bbc
              v.                                                     and
                                                               19-cv-810-bbc
SUE NOVAK,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

          Petitioner Joseph Reinwand, who is incarcerated at the Columbia Correctional

Institution, filed two pro se petitions for a writ of habeas corpus under 28 U.S.C. § 2254

in the United States District Court for the Eastern District of Wisconsin. Both cases

have been transferred to this court. Before the court is petitioner’s motion for clarification

of the court’s recent text only orders entered in the above cases. Dkt. #17, case no. 19-767.

Specifically, petitioner asks the court to clarify which conviction is the subject of which case

and whether the rulings made by the Eastern District of W isconsin in each case remain in

effect.

          In case no. 19-cv-767 (formerly E.D. Wis. Case no. 19-1048), petitioner

challenges a judgment of conviction entered by the Circuit Court for Wood County,

Wisconsin for first degree intentional homicide.       In case no. 19-cv-810-bbc (formerly

E.D. Wis. Case no. 19-1282), he challenges a judgment of conviction entered by the

Circuit Court for Portage County, Wisconsin for first degree murder.           The substantive




                                               1
rulings made by the Eastern District of W isconsin remain in effect, but the deadlines for

filing responses have changed.

       In case no. 19-cv-767, petitioner has until November 12, 2019 to file an additional

brief in support of his petition or a response to the state’s answer. Once petitioner submits

his brief or his time to submit a brief expires, respondent will have 30 days to file a brief in

opposition. Once respondent files a brief in opposition, petitioner will have 20 days to file a

reply if he wishes to do so.

       In case no. 19-cv-810, the state has until November 12, 2019 to respond to the claims

in the petition or file a motion to dismiss.   The court will set future filing deadlines after

hearing from the state.

       To assist petitioner, I am attaching to this order, copies the screening orders in each

case to this order.

       Entered this 21st day of October, 2019.

                                            BY THE COURT:

                                            /s/
                                            _______________________
                                            BARBARA B. CRABB
                                            District Judge




                                               2
